Title: From George Washington to Colonel Stephen Moylan, 5 January 1780
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters Morris Town 5th Jany 1780
          
          The Board of War are anxious to compleat an arrangement of the four Regiments of Cavalry, and have wrote to me on that account—You will therefore be pleased to forward that of your Regiment as speedily as possible. As this will be put upon Record in the War office and will be the scale by which all future promotions will take place, I must request you to be as particular as possible in ascertaining the dates of the Commissions, and if any officers are intitled to promotions in consequence of Vacancies, you are to specify when the Vacancies happened, and who formerly filled them. The Majority of your Regiment and that of late Blands cannot be filled, untill the Regimental arrangements are compleated. I am Dear Sir yr &c.
        